EXHIBIT 10(aw)



National Western Life Insurance Company
2005 DOMESTIC MARKETING OFFICER BONUS PROGRAM




The Bonus Program ("Program") is designed to reward Domestic Marketing officers
for their performance in achieving pre-determined sales targets while assisting
the Company in managing to its profit criteria. The Plan incorporates three
measurable performance factors: (1) sales, which are defined as net placed
annualized target premium for Life business and as total placed premium for
Annuity business, (2) persistency, and (3) expense management. The bonus
percentages included in this document pertain to Domestic Marketing officers at
the vice president level and higher. The bonus percentages for assistant vice
presidents are determined using one-half of the percentages shown for vice
presidents and above.



Each of the three performance factors will have an assigned target level for
purposes of the Program. Assuming a "par" performance (i.e. achieving each
target level), the weighting of the bonus (applied to base salary) is 70% for
sales performance, 15% for persistency performance, and 15% for expense
management performance. Actual results compared to the targets can either
increase or decrease these percentages as explained in each of the following
sections.



Sales Component (70%):





The sales component of the Program is further subdivided between Life production
and Annuity production. For 2005, the Domestic sales goals are:



-   Life -- $4,800,000 net placed annualized target premium (14% of MaxWealth
total premium assumed to be target for purposes of the Program)

-   Annuities -- $800,000,000 net placed total premium



The New Business Market Summary Report (NWAR60) will be the source of sales
results for purposes of this Program. Based upon these sales goals, the bonus
percentage corresponding with the Life and Annuity sales production levels
achieved in 2005 will be applied to 100% of each Domestic Marketing officer's
base salary in accordance with the following grid:



Life Placed Target Premium

Bonus %

Annuity Placed Total Premium

Bonus %

$2,600,000

15.0%

$550,000,000

5.0%

$3,000,000

20.0%

$600,000,000

10.0%

$3,400,000

25.0%

$650,000,000

15.0%

$3,800,000

30.0%

$700,000,000

20.0%

$4,200,000

35.0%

$750,000,000

25.0%

$4,800,000

40.0%

$800,000,000

30.0%

$5,200,000

45.0%

$900,000,000

35.0%

$5,600,000

50.0%

$1,000,000,000

40.0%

$6,000,000

55.0%

$1,100,000,000

40.0%

Increment

for every $400,000 thereafter



5.0%

Greater than $1,100,000,000



40.0%

Bonus percentages associated with life sales are not capped but increase by 5.0%
with every additional $400,000 of placed target premium. Conversely, the bonus
percentage for annuity sales is capped at 40% irrespective of sales production
above the annuity sales goal.



Assuming an officer salary of $100,000 and 2005 production of $4,500,000 of Life
placed target premium and $950,000,000 of Annuity placed total premium, the
officer's 2005 sales bonus component under the Program would be $65,000
($100,000 x 35% for Life business plus $100,000 x 30% for Annuity business).



 

Persistency Component (15%):



Similar to the sales component, the persistency component of the Program is
further subdivided between Life business and Annuity business. The target
persistency performance factors have been supplied by Actuarial and are as
follows:



For Life business:



-   First year annual lapse rate: 18.0% for Traditional , 10.0% for UL, 2.0% for
MaxWealth

-   Second year annual lapse rate: 11.0% for Traditional, 15.0% for UL, 2.0% for
MaxWealth

-   Third year annual lapse rate: 10.0% for Traditional, 12.5% for UL, 2.0% for
MaxWealth

-   Fourth year annual lapse rate: 10.0% for Traditional and UL, 2.0% for
Maxwealth



For Annuity business (approximate, based upon product mix):



-   First year annual lapse rate of 2.0%

-   Second year annual lapse rate of 4.0%

-   Third year annual lapse rate of 5.0%

-   Fourth year annual lapse rate of 6.0%



 

The target persistency calculations will be done a rolling basis by applying a
monthly factor, which equates over twelve months to the annual lapse rate, to
each month's sales from the month of sale and each successive month thereafter.
Accordingly, the target persistency calculation will be a weighting of each
month's sales amount and its corresponding duration at the time of measurement.
The lapse factors used for establishing the target persistency will be based
upon a weighted average of the type of business placed (i.e. Traditional versus
UL). Actual persistency will be compared to target persistency for purposes of
determining the bonus percentage. For purposes of the Program, the persistency
calculation will only be applied to business placed beginning in January 2002
and following (i.e. inforce Annuity business as of 12/31/01 will not be part of
the persistency calculation).



Based upon these persistency performance factors, the bonus percentage
corresponding with the Life and Annuity persistency levels achieved in 2005 will
be applied to 100% of each Domestic Marketing officer's base salary in
accordance with the following grid:



 

Life Business Persistency

Bonus %

 

Annuity Business Persistency

Bonus %

Below Target - 4%

0.0%

 

Below Target - 1.00%

0.0%

Target - 4%

1.5%

 

Target - 1.00%

1.5%

Target - 3%

3.0%

 

Target - 0.75%

3.0%

Target - 2%

4.5%

 

Target - 0.50%

4.5%

Target - 1%

6.0%

 

Target - 0.25%

6.0%

Target

7.5%

 

Target

7.5%

Target + 1%

9.0%

 

Target + 0.25%

9.0%

Target + 2%

10.5%

 

Target + 0.50%

10.5%

Target + 3%

12.0%

 

Target + 0.75%

12.0%

Target + 4%

13.5%

 

Target + 1.00%

13.5%

Target + 5%

15.0%

 

Target + 1.25%

15.0%

Above Target + 5%

15.0%

 

Above Target + 1.25%

15.0%



 

Assuming an officer salary of $100,000 and 2005 persistency of Target - 1% for
Life business and Target + 0.50% for Annuity business, the officer's 2004
persistency bonus component under the Program would be $16,500 ($100,000 x 6%
for Life business plus $100,000 x 10.5% for Annuity business).



Expense Component (15%):



The expense component of the program is based upon the ratio of actual expenses
to target premium sales. For purposes of this ratio, annuity target premium is
defined as 7.5% of total placed premium. Actual expenses include all cost center
expenses with the exception of bonuses paid, agent health claims, agent reserve
balance changes, and sales conference expenses.



Based upon the actual ratio achieved, the corresponding bonus percentage based
upon the following chart will be applied to 100% of each Domestic Marketing
officer's base salary:



Ratio of Expense/

Target Premium

Bonus %

Less than 2.10%

30.0%

2.10 % to 2.30%

27.0%

2.30% to 2.50%

24.0%

2.50% to 2.70%

21.0%

2.70% to 2.90%

18.0%

2.90% to 3.10%

15.0%

3.10% to 3.30%

12.0%

3.30% to 3.50%

9.0%

3.50% to 3.70%

6.0%

3.70% to 3.90%

3.0%

More than 3.90%

0.0%



Assuming actual expenses of $2.1 million, life target premium sales of $4.5
million, and annuity total placed premium of $950 million, the calculated ratio
would be 2.77% ($2.1 million divided by the sum of $4.5 million life target
sales and $71.25 million annuity ($950 million times 7.5%)). The officer's 2005
expense management bonus component under the Program, assuming a $100,000 base
salary, would be $18,000 ($100,000 x 18%).



From the above examples, the officer with a $100,000 base salary would receive a
2005 bonus under the program of 99.5% or $99,500 ($65,000 sales plus $16,500
persistency plus $18,000 expense management) reflecting persistency and expense
management above "par" and sales below "par". See "Administration" for further
guidelines when the bonus percentage exceeds 100%.



 

Administration:



Bonus amounts under the program will be calculated and advanced quarterly based
upon actual results. However, bonus advances will be limited to 100% of
participant base salary even if actual results to-date exceed 100%. In the event
that actual year-to-date results are below minimum Program performance factor
levels, the Company may, at its discretion, suspend the bonus advance payments
until such time as the year-to-date results reach the minimum Program
performance levels. Bonus amounts paid year-to-date will not be recouped from
the participants in the event of suspension of quarterly payments except at the
end of the Program year if unearned.



If at the end of the year the aggregate bonus percentage exceeds 100%, the
incremental % above 100% will be applied to the base salaries of all Domestic
Marketing Officers (weighted for the portion of the calendar year each
participant was employed by the Company) to determine a dollar amount to be put
into a "pool". The pool amount will be allocated based upon the recommendation
of the Domestic Chief Marketing Officer and as approved by the Company
President. The recommendation of the pool allocation by the Chief Marketing
Officer must be submitted to the Company President by the end of the January
2006. The pool amount will be paid out quarterly in the following calendar year
(i.e. 2006). Participants must be currently employed by the Company in order to
receive pool payments. In other words, unpaid pool bonuses will be forfeited by
participants upon termination from the Company. Amounts forfeited by terminated
participants will remain the property of the Company and will not be
redistributed among the remaining participants.



If employment with the Company is terminated during calendar 2005 for any reason
other than "termination for cause" by NWL, the 2005 bonus amount paid at
termination will be based upon the current year-to-date bonus % (not to exceed
100%) and the prorated percentage of the calendar year that services were
rendered to the Company. In the event of death, the bonus amount will be paid to
the individual's spouse, and if the individual's spouse is also not living at
that time, then to the individual's children.



The Program, its terms, and its administration are at the complete discretion of
the Company President and may be changed or revoked at any time without the
consent of the participants. This includes, among other things, amendment of the
terms, targets, and other features of the Program as the Company President sees
fit. Accordingly, this Program does not constitute a legal and binding
obligation of the Company to perform.

All amounts paid to participants under this program will be excluded when
determining benefits under the Company's pension, 401(k), and other benefit
programs.



 

 

February 9, 2005

